DETAILED ACTION
 	Claim 1 is pending, claims 2-4 have been cancelled. This action is in response to the amendment filed 1/7/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 
				Response to Arguments
Applicant’s arguments, see pages filed 1/7/2022, with respect to the rejection(s) of claim(s) have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.  
Applicant’s arguments that since the two members have edges or borders, these are not end surfaces. This is not persuasive, since the two members (the contacting areas for the sealing member 37, annular fixation member 36) each being part of the outer perimeter of each respective member, therefore have an inherent surface, since they exist on the perimeter of the respective component, and are on an end (being the 

    PNG
    media_image1.png
    1147
    660
    media_image1.png
    Greyscale

In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP 2125. 
Here, the drawings clearly show abutment of two end surfaces as shown in the exploded view above in Figure 2.

	Since applicant’s amendment necessitated the new grounds for rejection, this
action has been made Non-Final.

    PNG
    media_image2.png
    871
    635
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0034195) in view of Albrecht (US 5338075).
Regarding claim 1, Shima et al. disclose a valve device, (as shown in Figure 2) comprising: a body (4,11) having a gas flow passage that establishes communication 
a joint (6) that is attached to the body and that connects a pipeline (7) to the gas flow passage; 
a check valve (16) that restrains the gas inside the gas tank from flowing backward from the gas flow passage toward the joint and that is equipped with a valve seat (83) having a valve hole (87) and a valving element (93) for opening/closing the valve hole; 
a valve seat fixation member (86) that fixes the valve seat to the body, that has a communication hole (97) communicating with the valve hole, and that has an outer peripheral surface with a first external thread (at the start of the leadline of (23/21), para.0038); and 
a sealing member (37), 
wherein the body has an attachment hole (21) that attaches the joint and the valve seat fixation member from an outside of the body in a sequence of the joint and the valve seat fixation member, and that has an inner peripheral surface with a first  internal thread (at 23/21, para.0038) screwed to the first external thread, 
the sealing member, which maintains air tightness between the joint and the valve seat fixation member, 
an outer peripheral edge (the outermost edge of 37) of the sealing member seals on both the valve seat fixation member (86) and the body (4,11) as shown in Figure 2,  the screwed region (21/22) being blocked from a pressure in the gas flow passage by the valve seat and the sealing member (37),

the joint has a second external thread (at 21,22) on an outer peripheral surface of the joint, the body has a second internal thread (at 21,22) screwed to the second external thread, and the sealing member is compressed between the joint and the valve seat fixation member (as shown in figure 2).
 	Shima et al. disclose  in the top view of Figure 2, the joint has a throttle valve mechanism (as shown below, the inner valve mechanism with filter within part 41 is identically the same as the valve mechanism within 41 of Figure 4 in the instant application), the joint has, on an axis of the communication hole inside the joint, a throttle valve mechanism accommodation hole in which the throttle valve mechanism is accommodated, the throttle valve mechanism includes a columnar flow passage formation member (52) with a communication passage communicating with the communication hole and that forms a gas flow passage communicating with the communication passage by being accommodated with a gap from an inner peripheral surface of the throttle valve mechanism accommodation hole, 
 	a cylindrical filter portion (35,53,32,48, see Fig. 3,) that picks up foreign matter between the communication passage and the gap surrounds the columnar flow passage formation member, the cylindrical filter portion has a cylindrical filter (35), 
 	an annular gasket (71) that restrains foreign matter from entering the communication passage from between the annular gasket and both end portions of the 
 	an annular fixation member (36) that is fitted to the columnar flow passage formation member with the annular gasket compressed between the annular fixation member and both the end portions of the cylindrical filter, and
 	an end surface (inner diameter corner surface of 37) in an axial direction of the annular fixation member and an end surface (the outer surface diameter of 36) in an axial direction of the sealing member abut each other (as shown in the figure below marked prior art, the inner diameter corner surface of 37 abuts the outer surface diameter of 36).

    PNG
    media_image1.png
    1147
    660
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    309
    523
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    434
    597
    media_image4.png
    Greyscale

Shima et al. are silent to having;
the outer peripheral edge of the sealing member is located radially inward of a screwed region of the first internal thread and the first external thread, and the tip portion abutting on an end surface of the valve seat fixation member that the tip portion faces.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the diameter of the valve seat fixation member of Shima to have a single face sealing surface, as taught by Albrecht (in figure 16), to have the outer peripheral edge of the sealing member is located radially inward of a screwed region of the first internal thread and the first external thread, and the tip portion abutting on an end surface of the valve seat fixation member that the tip portion faces.
The groove of Shima is therefore modified by the teachings of Albrecht to relocate the groove, by increasing in size the outer diameter of the valve seat fixation member, in a manner that a seal interface provides a singular mating surface for the entire sealing member, which provides for the manufacturing of a single seal surface interacting with the sealing member to permit better focus of the manufacturing (ensuring only one surface finish need properly controlled rather than two surfaces) of only one sealing surface to reduce the number of permissible leak paths during the use of the device, and also to provide a combination port which is capable of having equal 
 	Furthermore, it has been held that rearranging parts of an invention, such as a groove location in this case, involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753